—Order, Supreme Court, New York County (Helen Freedman, J.), entered on or about October 5, 1994, which granted defendants’ motions for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The record supports defendants’ contentions that plaintiff was examined at least 34 times over a three-month period prior to her suicide attempt, and that her psychiatric history was carefully documented and reviewed at all relevant times. We agree with the IAS Court that no issues of fact are raised as to whether defendants failed to exercise reasonable profes*312sional judgment in their treatment of plaintiff, the contrary conclusory opinion of plaintiffs experts notwithstanding (see, Schrempf v State of New York, 66 NY2d 289, 295-296). We have considered plaintiffs remaining arguments and find them to be without merit. Concur — Sullivan, J. P., Wallach, Rubin and Williams, JJ.